Lumpkin, J.
1. An ordinary draft drawn by a creditor upon his debtor, and not made payable out of any particular fund, does not, before acceptance, operate as an assignment to the drawee, legal or equitable, of money due by account from the drawee to the drawer of the draft. Baer v. English & Co., 84 Ga. 403; Haas v. Old National Bank, 91 Ga. 307; Jones v. Glover, 93 Ga. 484; Georgia Seed, Co. et al. v. Talmadge & Co., 96 Ga. 254.
2. The evidence introduced in this case to show acceptance was entirely insufficient for that purpose, and the court therefore erred in adjudging that any part of the fund in controversy should be paid to the payees of the draft.
3. In other respects, no error appears in the judgment rendered by the trial judge, who tried the case without the intervention of a jury. Judgment reversed in part, and in part affirmed.
Hoskinson & Harris and Halsted Smith, for plaintiff.
C. A. Thornwell, J. W. Ewing and Foucieé & Fouché, contra.